Exhibit 10.1

AMENDMENT AND ADDENDUM TO
COLLABORATION AND SERVICES AGREEMENT

This Amendment and Addendum (the “Amendment”) to the Collaboration and Services
Agreement dated November 28, 2005 (the “Agreement”) by and between
Neurobiological Technologies, Inc., a Delaware corporation (“NTI”) and Neutron
Ltd., a Bermuda limited company (“Neutron”), is entered into as of June 23, 2009
(the “Amendment Effective Date”) by and among NTI, Neutron, and Celtic Pharma
Development Services America Inc., a Delaware corporation (“Celtic Services”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

Recitals

Whereas, from and after November 28, 2005 to the Amendment Effective Date, NTI
has provided to Neutron certain services in connection with the research and
development of the Product pursuant to the terms and conditions of the
Agreement;

Whereas, Celtic Pharma Development Services Bermuda Ltd., a Bermuda limited
company (“Parent”), the sole shareholder of Celtic Services, has entered into
one or more agreements whereby Parent has agreed to assume the obligations of
developing and commercializing the Product on behalf of Neutron;

Whereas, Parent and Celtic Services have entered into one or more agreements
whereby Parent has engaged Celtic Services to perform development services
occurring in the United States for Parent;

Whereas, Parent and Neutron desire that, from and after the Amendment Effective
Date, the rights and obligations of Neutron under the Agreement be assigned to,
and assumed by, Celtic Services, as and to the extent set forth herein, and NTI
has agreed to consent to such assignment and assumption;

Whereas, Celtic Services desires to assume the services previously performed by
NTI in connection with the research and development of the Product; and

Whereas, NTI has agreed to consent to the foregoing assignment of development
services from Neutron to Celtic Services and to the assumption by Celtic
Services of the services previously provided by NTI.

Now, Therefore, in consideration of the above premises and the covenants
contained herein and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, each of the parties to this
Amendment (collectively, the “Parties”) hereby agree as follows:

 

4



--------------------------------------------------------------------------------



 



Amendment

1. Assignment and Assumption of Agreement. From and after the Amendment
Effective Date, pursuant to Section 11.1(b)(i) of the Agreement and subject to
the terms and conditions contained herein, (a) Neutron hereby conveys, assigns,
transfers and delivers all of its rights and obligations under the Agreement to
Celtic Services, (b) Celtic Services hereby receives and accepts such rights and
assumes the duties and obligations of Neutron with respect thereto, and (c) NTI
hereby consents to such assignment and assumption.

2. Product Development Services. Notwithstanding anything to the contrary set
forth in Article 2 of the Agreement, from the Amendment Effective Date until the
Expiration Date (defined below in Section 4), NTI shall perform only those
services relating to the Collaboration Work as mutually agreed between Vicky
Hines on behalf of Celtic Services and David Chou on behalf of NTI (the “Amended
Services”). In connection with the foregoing, the Steering Committee is hereby
disbanded as of the Amendment Effective Date. The Parties hereby agree that from
and after the Amendment Effective Date, (a) none of the Parties shall have any
rights or obligations under Sections 2.1, 2.2, 2.3, 2.4, 2.6, 2.7, 2.10 and 2.11
of the Agreement, and such Sections shall be terminated and shall be of no
further force or effect, (b) Section 2.5 shall terminate on the Expiration Date,
and (c) Sections 2.8 and 2.9 of the Agreement shall continue in effect, subject
to the assignment and assumption of the Agreement described in Section 1 of this
Amendment. For purposes of clarification, Neutron and Celtic Services
acknowledge and confirm their obligations to make available on a timely basis
all information reasonably requested by NTI which may include clinical trial
data, development plans and licensing terms for the Product.

3. Assignment and Assumption of Payment, Indemnity and Insurance Obligations.
Notwithstanding anything to the contrary set forth herein or in the Agreement,
from and after the Amendment Effective Date, all rights and obligations of
Neutron pursuant to Sections 4.1 and 4.2 of the Agreement are hereby assigned to
and assumed by Celtic Services and Parent.

4. Term and Termination. Notwithstanding anything to the contrary set forth in
the Agreement, the term of the Agreement, as amended hereby, shall expire on
June 30, 2009 (the “Expiration Date”) unless earlier terminated in accordance
with Section 9.4 or Section 9.5 of the Agreement. Upon such termination, the
surviving obligations of the Parties shall be as set forth in Section 9.7 of the
Agreement.

5. No Other Amendment. Except as specifically amended by this Amendment, the
terms and conditions of the Agreement shall remain unchanged and shall continue
in full force and effect.

6. Governing Law. This Amendment shall be construed and the respective rights
and obligations of the Parties determined according to the substantive laws of
the State of New York, notwithstanding any contrary conflict of laws provisions
thereof.

7. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures delivered by
facsimile shall be as effective as original signatures.

 

5



--------------------------------------------------------------------------------



 



In Witness Whereof, this Amendment and Addendum to Collaboration and Services
Agreement has been executed by the undersigned, effective as of the date first
written above.

          NTI:   Neurobiological Technologies, Inc.
 
       
 
  By:   /s/ Matthew M. Loar
 
       
 
  Name:   Matthew M. Loar
 
       
 
  Title:   Chief Financial Officer
 
       
 
        Neutron:   Neutron Ltd.
 
       
 
  By:   /s/ L.M. Rhoads
 
       
 
  Name:   L.M. Rhoads
 
       
 
  Title:   Director
 
       
 
        Celtic Services:   Celtic Pharma Development Services America Inc.
 
       
 
  By:   /s/ Patrick O’Connor
 
       
 
  Name:   Patrick O’Connor
 
       
 
  Title:   CEO
 
       
 
       
Consent and Acknowledgement:
       
 
            Celtic Pharma Development Services Bermuda Ltd.
 
       
 
  By:   /s/ L.M. Rhoads
 
       
 
  Name:   L. M. Rhoads
 
       
 
  Title:   CAO
 
       

 

6